Citation Nr: 0019780	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected scar, left upper arm, with retained foreign body, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia patella, right, with synovial 
osteochondromatosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to April 
1970 and from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the two increased rating 
claims.  A notice of disagreement as to the left arm scar 
issue was received in August 1995, a statement of the case 
was issued in August 1995, and a substantive appeal was 
received in September 1995.  The transcript of an October 
1995 RO hearing constituted a notice of disagreement on the 
right knee issue.  A statement of the case was issued in 
February 1996, and a substantive appeal was received in May 
1996. 

By rating decision in July 1997, the RO denied entitlement to 
service connection for left ulnar neuropathy secondary to a 
service-connected shell fragment wound scar of the left 
elbow.  A notice of disagreement was not received to initiate 
an appeal from that determination, and that issue is 
therefore not before the Board for appellate review. 

By rating decision in October 1999, the RO denied a claim of 
entitlement to service connection for left ulnar neuropathy 
secondary to a service-connected scar of the left upper arm 
with retained foreign body.  This matter is more particularly 
addressed in the remand portion of this decision.   



FINDINGS OF FACT

1.  The veteran's service-connected scar, left upper arm, 
with retained foreign body, is well healed, but there is 
tenderness on objective demonstration in the location of the 
metal fragment which is shown to be retained in soft tissue; 
there is no evidence of any muscle damage attributable to 
this disability.

2.  The veteran's service-connected chondromalacia patella, 
right, is manifested by no more than slight recurrent 
subluxation or lateral instability; the disability results in 
pain on motion, weakened movement, and excess fatigability, 
but with no additional functional loss so as to limit flexion 
to 45 degrees or more or so as to limit extension to 15 
degrees or more; there is no x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected scar, left upper arm, 
with retained foreign body, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected chondromalacia patella, 
right, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the two increased 
rating claims to be well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Scar, left upper arm, with retained foreign body

Service connection was established for a scar on the 
veteran's left bicep in August 1970 under Diagnostic Code 
(DC) 7805, which provides that the scar should be rated on 
limitation of function of part affected.  The Board will also 
consider rating the veteran's scar using DC 7804.  That code 
provides a 10 percent evaluation for scars, superficial, 
tender and painful on objective demonstration.  Such a 10 
percent rating is the highest available under this Code. 

A VA examination report in July 1970 shows that the veteran's 
left arm scar was asymptomatic at that time.  The report 
reflects that he had incurred the scar from a wound in 
September 1969.  The scar was visible and about one quarter 
inch in diameter, and it was neither tender nor adherent.  
The examiner reported that there was no evidence of muscle 
loss, and his bicep had good development.  A VA examination 
report of January 1975 reflects that the veteran had a 
"faint, small scar located in the middle third of the left 
upper arm over the biceps.  According to the examiner, "the 
scar on [the veteran's] left upper arm was asymptomatic.  
There was no interference of function."  

According to a VA examination report of April 1995, the 
veteran had no visible scars.  He had tenderness at the 
center of the left upper arm where he reported that the 
retained piece of metal was located.  The examiner diagnosed 
a shrapnel wound on the left upper arm, well healed.  

The veteran characterized the scar at an RO hearing in 
October 1995 as "minimal."  He said that he was more 
concerned with muscle damage, in addition to numbness and 
weakness in the left arm, than the scar itself.  He reported 
that there was still a metal fragment in the arm, and that 
the entry wound from the small mortar was about a quarter 
inch long.  He said that he was left handed, and that he had 
decreased strength in his left arm.  The veteran took Motrin 
800 mg, and his arm caused him difficulty when he was working 
because he was a truck driver.  The arm would become weak, 
and he would have to drive with one arm.  He also said that 
he could only pick up about 40 pounds with the left arm, 
which was smaller in circumference than the right arm.

A VA examination report of November 1995 reflects that the 
veteran did not have any visible scars on his left arm, but 
there was tenderness in the center of the left upper arm in 
the bicep area.  An EMG consultation reply of November 1995 
shows that the veteran had ulnar nerve neuropathy across the 
elbow, but the report does not contain any findings with 
regard to the veteran's shrapnel wound scar.  As stated 
previously, ulnar nerve neuropathy as secondary to the wound 
is separately addressed in the remand section of this 
decision.

At a VA examination in November 1996, the examiner did not 
comment on the scar on the veteran's upper left arm.  
However, in a December 1996 addendum, he indicated that there 
was excess fatigability in the left arm related to weakness 
of those muscles due to injury of the nerve, and there was 
pain on movement in addition to the scar on the left upper 
arm.

A January 1997 VA examination report shows that the examiner 
could palpate a lump in the veteran's left arm, but there 
were no findings in relation to the scar on the left upper 
arm.  After a review of the claims file, a VA examiner in 
August 1999 noted that there was a scar on the veteran's left 
arm, but the report consists of an opinion regarding the 
veteran's left ulnar nerve etiology, rather than on 
information concerning the functional impairment of the 
veteran's left arm from the scar, or other manifestations of 
the scar.

A VA examination in August 1999 further reflected the 
existence of the scar on the veteran's left upper extremity 
with retained foreign body.  The examination report did not, 
however, reflect that there was any limitation of the 
veteran's left upper extremity from the scar.  The examiner 
diagnosed status post penetrating shell fragment wound left 
bicep.  

The veteran's representative argues that the codes for muscle 
damage should be used for rating purposes, but there is no 
clinical evidence of record that the veteran has muscle 
damage in his left upper extremity, at least as related to 
the injury which resulted in the scar on the left upper 
extremity.  The December 1996 addendum show that there was 
excess fatigability in the left arm related to weakness of 
the muscles due to injury of the nerve, but the Board 
emphasizes that this decision does not encompass 
consideration of any nerve damage.  As stated earlier, that 
matter is addressed in the remand section of this decision. 

The record is clear that the veteran has a scar on his left 
upper extremity, and he further has a retained shrapnel 
fragment in that anatomical location.  The competent medical 
evidence demonstrates that he has tenderness and a small lump 
in the location of the small metal fragment.  Thus, it would 
appear that the requirements for a 10 percent evaluation 
under DC 7804 have been met. 

Under DC 7805, the scar should be rated as the limitation of 
the part affected.  In this regard, the record contains no 
competent medical evidence that the scar on the left bicep is 
causing any limitation of the left upper extremity.  There is 
no persuasive evidence of any muscle damage due to or 
associated with the left upper arm scar.  The remote record 
shows that the scar was asymptomatic, and the recent record 
shows that the scar is well healed.  In sum, the Board finds 
no basis for assignment of a rating in excess of 10 percent 
under Code 7804.  Further, as there is no evidence of any 
muscle damage associated with the left upper arm scar, the 
Board finds that application of the rating criteria for 
muscle injuries would be inappropriate.  

B.  Chondromalacia patella, right

Service connection was established for the veteran's right 
knee by an administrative decision in September 1975.   This 
disability is currently rated as 10 percent disabling under 
DC 5257.  That code provides a 10 percent evaluation for 
recurrent subluxation or lateral instability, slight.  A 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability; a 30 percent evaluation 
is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

At an examination in July 1970, the veteran walked without a 
limp, he was able to stand on his toes, and he could walk on 
his heels.  He reported that the inner side of the knee hurt 
when he squatted.  The examiner reported that the veteran 
could fully bend the right knee without difficulty, and he 
diagnosed a history of contusion of the right knee.  In 
January 1975, the veteran complained of mild aching in the 
right knee.  The examiner said that the right knee appeared 
to be normal and there was no effusion.  The veteran could 
walk on his heels and toes.  He could do a deep knee bend, 
although he favored the right knee.  Drawer sign was 
negative, and the medial and lateral collateral ligaments 
were intact.  The examiner diagnosed chondromalacia of the 
right knee.

The record contains no further medical evidence concerning 
the veteran's right knee until April 1995, when an X-ray 
showed that there was no definite joint effusion, and the 
bone density was normal.  The right knee had multiple round 
calcific densities in the posterolateral joint capsule 
consistent with synovial osteochondromatosis.  The 
tibiofemoral and patellofemoral joint spaces were well 
preserved.  The knee did not have fractures or subluxations.  
At a VA examination at that time, the veteran indicated that 
his knee was painful in back of the joint with pain radiating 
up the edges of the right thigh, and he said he had 
discomfort when walking more than two or three blocks.  He 
also said he had pain when climbing steps.  Physical 
examination of the right knee showed that it could be flexed 
to 135 degrees.  The knee had no crepitation or effusion, but 
there was marked tenderness at the medial joint space.  Both 
knees were equal in circumference, and pedal pulses were 
easily palpable.  The reflexes were active and equal and 
there was no peripheral edema.  The examiner diagnosed 
internal derangement of the right knee.

At an RO hearing in October 1995, the veteran stated that he 
developed pain when he walked for three or more blocks, and 
he had to guard the knee all the time.  He said the knee was 
unstable, and that he sometimes had to sit down because 
standing was too painful.  The veteran also submitted two 
personal statements, one from his fiancée and one from a 
friend, to the effect that he was experiencing pain symptoms 
and he had to give up his job as a trucker secondary to pain 
in both his arm and knee.

A VA examination of the right knee in November 1995 showed 
that it could be fully extended and flexed.  The knee had no 
effusion or palpable crepitation.  The pain from the knee 
extended at times upward and along the medial and lateral 
aspect of the right thigh, but there was no other evidence or 
history of nerve involvement in the right lower extremity.  
The examiner in November 1995 also diagnosed internal 
derangement of the right knee.  An X-ray taken at that time 
showed no significant change with the prior study.  The 
examiner indicated that popliteal calcifications probably 
represented synovial osteochondromatosis; the knee was 
otherwise unremarkable.  

At VA examination in November 1996, the veteran said that his 
right knee did not swell or lock up, but occasionally gave 
way; for example, several times the leg had given way when he 
was country line dancing.  The right patella moved normally, 
and McMurray test was essentially negative.  Flexion was to 
145 degrees and draw test laterally was basically negative.  
The examiner diagnosed knee pain, with meniscus degeneration, 
and some degenerative changes in the knee.  In an addendum 
dated December 1996, he also said that pain did not limit 
range of motion.  An X-ray report prepared in December 1996 
revealed that the right knee had synovial osteochondromatosis 
about the head of the fibula, increased from previous 
studies.  The knee was otherwise unremarkable.  The same 
examiner, in an April 1997 statement, indicated that the 
veteran had osteochondromatosis, and it was connected to 
degenerative changes in the right knee.  The examiner further 
indicated that pain could significantly limit functional 
ability.  However, he said that there was limitation of 
motion due to pain or on use, a finding that contradicted his 
prior statement.  In response to the question of whether 
there was limitation of any additional range of motion loss 
due to pain, the examiner answered "no."  He said that 
there was no excess fatigability or incoordination, but that 
there was pain on movement.

In August 1999, the veteran indicated that he could walk for 
a half a mile, then he would begin limping.  The examiner 
stated that the veteran met the requirements for the first 
three DeLuca criteria.  It appears that the examiner was 
referring to additional loss of motion due to pain, weakened 
movement, and excess fatigability.  Physical examination of 
the right knee showed that there was minimal laxity of the 
patella and some tenderness along the right medial joint 
line.  Range of motion was zero to 140 degrees, and the 
veteran walked normally.  He was able to perform toe and heel 
walk.  The examiner diagnosed synovial osteochondromatosis of 
the right knee with minor abnormality on physical 
examination.

An X-ray taken in September 1999 showed that there had been 
an increase in the size, density, and number of calcified 
bodies seen posterior to the lateral knee.  The study was 
compared to the prior studies in December 1996 and November 
1995.  There were about seven densities, all of which were 
about five to seven millimeters in diameter.  The densities 
were located about three centimeters below the joint space, 
and the films showed a separate calcified density posteriorly 
at the level of the joint space.  The veteran had a vascular 
calcification, although his bones, alignment, joint spaces, 
and soft tissues in his right knee were all normal.

Normal range of motion of the knee if from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  In this case, the 
totality of the evidence shows that the veteran has no more 
than very minimal loss of range of motion of his right knee.  
He could flex the knee to 135 degrees in April 1995, and the 
examiner in November 1995 stated that the veteran could fully 
flex and extend the knee.  Recently, his range of motion was 
140 degrees as of August 1999.  However, the clinical record 
also shows that the veteran has weakened movement, and excess 
fatigability.  The veteran has stated at various times that 
he cannot walk more than two or three blocks without feeling 
discomfort and that he begins to limp after a half a mile.  
Apparently, he is able to walk normally at least for a short 
while and then he has pain, as documented by several of the 
examination reports; on the other hand, he has stated that he 
cannot drive for long periods of time, in part because his 
leg begins to hurt.  He has also submitted lay statements to 
that effect, although the Board notes that there is no 
indication that the writers of these statements are qualified 
to offer medical statements concerning the condition of the 
veteran's knee.  The Board places far greater probative value 
on the numerous VA examiners who have physically examined his 
knee.

There does not appear to be more than slight recurrent 
subluxation or lateral instability demonstrated by the 
evidence.  As such, a rating in excess of 10 percent under 
Code 5257 is not warranted.  

With regard to other potentially applicable criteria, the 
Board observes that Codes 5260 and 5261 involve limitation of 
flexion and extension.  Under Code 5260, a noncompensable 
rating is warranted where flexion is limited to 60 degrees; a 
10 percent rating is for application where flexion is limited 
to 45 degrees; and a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  Under Code 5261, a 
noncompensable rating is warranted where extension is limited 
to 5 degrees;  10 percent rating is for application where 
extension is limited to 10 degrees; and a 20 percent rating 
is for application where extension is limited to 15 degrees.  

It is readily clear from the medical evidence that there is 
not even limitation of flexion or extension to warrant even a 
10 percent rating, much less a higher rating.  Further, while 
noting that the provisions of 38 C.F.R. §§ 4.40, 4.45 apply 
to range of motion criteria, and while acknowledging that the 
veteran suffers pain, fatigue and weakened movement on use 
and during flare-ups, there is no showing that such symptoms 
result in additional functional loss which would limit 
flexion to 30 degrees or limit extension to 15 degrees so as 
to justify assignment of a rating in excess of the current 10 
percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that when a veteran is rated under a code that 
contemplates limitation of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 must be considered, and any additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination must be noted).

Finally, while separate disability evaluations are 
permissible when a claimant has both arthritis and 
instability of the knee, in the present case the evidence 
does not show that there is x-ray evidence of arthritis to 
allow for such separate ratings.  See VAOPGCPREC 23-97 (July 
1, 1997); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010.  


Conclusion

In reaching the above determinations, the Board has 
considered the evidence in light of 38 U.S.C.A. § 5107(b).  
However, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination at to either issue.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either of 
the service connected disorders at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
Board has considered certain submitted evidence suggesting 
that the veteran left his job in trucking due to left upper 
extremity and right lower extremity problems.  It should be 
emphasized that the Board is only considering impairment 
shown to be due to the two service-connected disabilities at 
issue and not any other disorders.  The current 10 percent 
schedular ratings for each of the disabilities at issue do 
contemplate the degree of impairment demonstrated by the 
evidence as being attributable to such service-connected 
disabilities.  The Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied as to both issues. 


REMAND

By rating decision in October 1999, the RO denied entitlement 
to service connection for left ulnar neuropathy secondary to 
the service-connected scar, left upper arm, with retained 
foreign body.  In a VA Form 646 dated in January 2000, the 
veteran's representative set forth contentions in regard to 
this issue which clearly indicated disagreement with the 
October 1999 rating decision.  Under the circumstances, the 
record shows that he has effectively initiated an appeal from 
the October 1999 rating decision.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the entitlement to service connection for left 
ulnar neuropathy secondary to left upper arm scar with 
retained foreign body issue is hereby REMANDED to the RO for 
the following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the October 1999 rating 
decision which denied entitlement to 
service connection for left ulnar 
neuropathy secondary to left upper arm 
scar with retained foreign body.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete appeals from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with this matter. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



